{¶ 19} I respectfully dissent from the majority's opinion there has been a failure to establish excusable neglect. I am mindful that the appropriate standard of review is abuse of discretion however, as the facts are uncontested, I believe there was excusable neglect.
 {¶ 20} The trial court emphasized appellant failed to develop a procedure for mail and official notice. What troubles this writer is that we are dealing with the attempted return to normalcy by a foreign corporation after the most infamous event of our lifetime. One only has to visit the site of the Twin Towers to understand that normalcy has yet to return to the adjacent "shell shocked" buildings. There is nothing in the record to suggest a lack of respect for the court and judicial process. When you couple this with the uncontested facts, I find no prejudice by granting Civ.R. 60(B) relief in a declaratory judgment action concerning underinsured motorist coverage under a policy regarding an accident some ten years prior. I would grant the assignment of error and remand the matter to the trial court for consideration of the case on the merits.
JUDGE SHEILA G. FARMER